NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 31 2016

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




JOSE LUIS CORRALES-NAVARRO,                      No. 12-72507

              Petitioner,                        Agency No. A020-451-318

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Argued November 21, 2014
                            Submitted December 30, 2014
                              San Francisco, California

Before: THOMAS, Chief Judge, CHRISTEN, Circuit Judge, and SEABRIGHT,**
District Judge.

      Jose Luis Corrales-Navarro, a native and citizen of Mexico, was convicted

of hindering prosecution under Arizona Revised Statute § 13-2512. An



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable J. Michael Seabright, District Judge for the U.S.
District Court for the District of Hawaii, sitting by designation.
Immigration Judge ordered him removed to Mexico, determining his conviction to

be an aggravated felony because it is an offense relating to obstruction of justice

under 8 U.S.C. § 1101(a)(43)(S). Applying the interpretation of “obstruction of

justice” articulated in In re Valenzuela Gallardo, 25 I. & N. Dec. 838 (BIA 2012),

the Board of Immigration Appeals dismissed Corrales-Navarro’s appeal. Corrales-

Navarro now petitions for review.1

          We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(D). In light of our

decision in Valenzuela Gallardo v. Lynch, No. 12-72326, we remand to the Board

for either application of the agency interpretation announced in In re Espinoza

Gonzalez, 22 I. & N. Dec. 889 (BIA 1999), or consideration of a new construction

of 8 U.S.C. § 1101(a)(43)(S). Because we do not reach Corrales-Navarro’s various

arguments, we deny as moot the Government’s motion to strike various portions of

Corrales-Navarro’s reply brief.

          PETITION GRANTED IN PART, AND REMANDED.




          1
                The parties are familiar with the facts, so we do not recount them in
detail.
                                                                           FILED
Corrales-Navarro v. Lynch, No. 12-72507                                    MAR 31 2016

                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SEABRIGHT, District Judge, dissenting:

      I respectfully dissent for the reasons stated in my dissent from the majority

Opinion in Valenzuela Gallardo v. Lynch, No. 12-72326.